DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



2.	Claims 1-3, 5 are rejected under 35 U.S.C. 103 as being obvious over Rohrmann et al (WO 2019 -105944, applicant provided IDS equivalent to CN 11373520 A1) in view of Criminale et al (US 2016/0149482 A1) and Lindley et al. (KR 20150122699 A)

Regarding claim 1: Rohrmann teaches in Fig. 1 about a substrate processing apparatus 10, comprising:
a thermal processing chamber defining a processing volume 12;
a substrate support 14 within the processing volume, the substrate support comprising a substrate 17interfacing surface and a back surface;
a pedestal hub (interpreting 15, 16, 18,19 and space under 19, enclosure etc. which are not shown in Fig. 1 but would be obvious that the sensor is disposed within a confined space) removably coupled to the substrate support 14 and defining at least a portion of a hub volume;
a viewport 25 coupled to the pedestal hub;
a sensor 21 disposed within the pedestal hub, the sensor having an input end positioned to receive electromagnetic energy emitted from the back surface of the substrate support through the viewport of the pedestal hub, wherein the substrate support is decoupled from and is positionable in a first direction relative to the sensor and the pedestal hub, wherein the sensor is configured to measure an intensity of the electromagnetic energy entering the sensor and to generate intensity signals; and
a processor communicatively coupled to the sensor configured to determine an apparent substrate temperature based on the intensity signals (pages 17, 20-21, Fig. 1).

Rohrmann does not explicitly show about a pedestal hub removably coupled to the substrate support and a sensor disposed within the pedestal hub.

Criminale teaches in Fig. 1 and [0018] about a pedestal hub 125 removably coupled to the substrate support 126 and different elements like internal controller 191, switching modules 192 etc. are disposed within the pedestal hub 125. Lindley teaches in Fig. 1-3 about a temperature sensor 32 is also contained within the tubular pedestal structure 28 and is connected to the application substrate.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine to realize that the sensor and other associated elements must be disposed in a pedestal hub/confined area of chuck which is removable from the substrate support in Rohrmann according to the teachings of  Lindley (page 5) to have elements on common metal parts to reduce manufacturing cost and the substrate support assembly  may be periodically removed from the support pedestal to allow for refurbishment of one or more components of the substrate support assembly according to the teachings of Criminale in [0018].
                                                                                                                                                                                           Applicant’s arguments on 11/28/2022 have been considered but are not persuasive. Lindley and Criminale have been used to show that sensor and associated elements must be within some chuck enclosure/pedestal hub etc. which were not explicitly shown in Rohrmann (page 9 teaches the chamber or enclosure has been omitted in FIG. 1, and may be as known in the art, such as design, comprising the necessary means for generating vacuum, removing waste gas, and electric wiring for a substrate loading/unloading facility). Lindley was not used to replace Rohrmann’s sensor with Lindley’s sensor.

Regarding claim 2: Rohrmann teaches in pages 20-21, Fig. 1wherein the sensor comprises an infrared sensor, wherein the infrared sensor has a spectral range of about 2 microns to about 14 microns.

Rohrmann does not explicitly talk about wherein the infrared sensor has a spectral range of about 2 microns to about 14 microns.

However it is well known in art of far infrared range is from 3 to 1000 microns and Rohrmann’s infrared sensor would be in this range.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 3: Rohrmann teaches in pages 17-28 further comprising a collector lens 30 and/or and a confocal lens disposed between the input end of the sensor and the viewport.


Regarding claim 5: Rohrmann teaches in pages 20-21, Fig. 1 wherein the processor is configured to determine an emissivity of the back surface of the substrate based on the intensity signals.

3. Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Rohrmann et al (WO 2019 -105944, applicant provided IDS) in view of Criminale et al (US 2016/0149482 A1) and Lindley et al. (KR 20150122699 A) and further in view of Cox et al. (US PGPUB 2017/0062261 A1)

Regarding claim 4: Cox teaches in [0032] – [0034] and Fig. 2 about wherein the pedestal hub comprises a set of contact pins220  and the back surface of the substrate support comprises a set of contact terminals (216, 218) , wherein the set of contact pins and the set of contact terminals are configured to be detachable from one another.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine to have the feature as claimed to reduced or eliminated stress initiation points while being able to maintain desirable electrostatic coupling characteristics (Cox, [0009])

Response to Arguments
4.	Applicant's arguments filed on 11/28/2022 have been fully considered but they are not persuasive.
Regarding claim 1 :  The office still rejects the claims on the same ground of rejection as described in the previous office action. To clarify further Lindley and Criminale have been used to show that sensor and associated elements must be within some chuck enclosure/pedestral hub etc. which were not explicitly shown in Rohrmann (page 9 teaches the chamber or enclosure has been omitted in FIG. 1, and may be as known in the art, such as design, comprising the necessary means for generating vacuum, removing waste gas, and electric wiring for a substrate loading/unloading facility). Lindley was not used to replace Rohrmann’s sensor with Lindley’s sensor.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897